Citation Nr: 0831557	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-14 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to November 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which declined to reopen the claim.  

The veteran presented testimony before the undersigned 
Veterans Law Judge in July 2008.  A transcript of the hearing 
is of record.  

In a May 2008 VA Form 21-4138, the veteran indicated that he 
wanted to file a claim for entitlement to service connection 
for post-traumatic stress disorder (PTSD).  Review of the 
claims folder reveals that the RO acknowledged receipt of 
this claim, but has not taken any further action on the 
claim.  As such, this issue is REFERRED to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

As an initial matter, during the pendency of the veteran's 
appeal, the Court of Appeals for Veterans' Claims (Court) 
issued a decision regarding the notice requirements 
associated with claims to reopen.  VA must notify a claimant 
of the evidence that is needed to reopen the claim as well as 
the evidence that is needed to establish entitlement to the 
underlying claim.  More specifically, the RO must provide 
notice as to what evidence is necessary to substantiate the 
element(s) of service connection that was found insufficient 
in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The veteran's claim for service connection for a back 
disorder was previously denied on the basis that a back 
condition pre-existed service.  See June 1969 rating 
decision.  The veteran filed a claim to reopen in June 2004, 
and while the RO informed him of the need to provide new and 
material evidence in order to reopen his claim, the notice 
sent by the RO did not meet the requirements as stipulated in 
Kent.  See July 2004 letter.  On remand, the RO/AMC must 
provide notice to the veteran as required in Kent.  

Review of the claims folder reveals that the veteran has 
reported receiving treatment at a VA facility in Houma, 
Louisiana.  See June 2006 statement in support of claim; see 
also July 2008 hearing transcript.  The claims folder, 
however, is devoid of any VA treatment records.  On remand, 
the RO/AMC should obtain the veteran's complete VA treatment 
records and associate them with the claims folder.  

The veteran submitted several VA Forms 21-4142 that were 
received by the RO in July 2008, prior to the date of his 
hearing.  Review of the claims folder does not reveal that 
the RO made efforts to obtain records from the medical 
providers listed on these forms.  In his original claim in 
January 1969, he also reported receiving treatment from Dr. 
Thomas Campanella in 1968.  On remand, the RO/AMC should make 
efforts to obtain records from the identified providers.  

Finally, as the case must be remanded for the foregoing 
reasons, an additional effort should be made to obtain a copy 
of the veteran's service entrance examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen his previously denied claim for 
service connection for a back disorder, 
as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The veteran must be 
informed of the basis for the previous 
denial in June 1969, and of what the 
evidence must show in order to reopen 
this particular claim.

2.  Contact the National Personnel 
Records Center, and/or any other 
appropriate source, and request a 
complete copy of the veteran's service 
medical records, including his entrance 
examination.

3.  Obtain the veteran's complete 
treatment records from the VA facility in 
Houma, Louisiana, and associate them with 
the claims folder.  

4.  Make arrangements to obtain records 
from the medical providers identified on 
the VA Forms 21-4142 received in July 
2008 (i.e., James Larrison and/or Dr. 
Leroison, Pain Center/Dr. Jimmy Ponder, 
Baton Rouge Orthopedics, Tulane 
University Medical Center, Dr. Donald 
Richardson, Dr. Melgar, Dr. Thomas White, 
Dr. Simon), as well as his records from 
Dr. Thomas Campanella, dated since 1968.  

5.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

